Citation Nr: 1526706	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  08-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1971, with service in the Republic of Vietnam.  He died in August 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 2006.  His death certificate listed the primary cause of death as alcoholic liver disease.  Hepatocellular carcinoma and chronic obstructive pulmonary disease were contributory causes of death.  The appellant asserts that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused him to abuse alcohol, which in turn caused his liver disease.  

The record shows that the Veteran's alcohol abuse may have existed prior to service.  However, the issue of whether the presumption of soundness is rebutted is not pertinent to this appeal.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  This is because for claims received after October 31, 1990, compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301(a) (2014); VAOPGCPREC 2-98.  The appellant's claim was initiated after that date.  Therefore, disability benefits as a result of the Veteran's alcohol abuse or dependency are not permitted.  The law, however, does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Therefore, in order to support the appellant's claim, the evidence must show that the Veteran's alcoholism was caused or aggravated by his service-connected PTSD.  38 C.F.R. § 3.310 (2014).  

In this case, the examiner explained that the Veteran's service-connected PTSD could not have caused the Veteran's alcohol abuse because his alcohol abuse pre-existed service.  The examiner also stated that, "[t]he PTSD is clearly documented from the veteran's history but is not believed to have been a factor in the natural
progress of this veteran's alcoholism and polysubstance abuse."  No rationale was provided for this conclusory statement.  On remand, a supplemental opinion must be obtained with regard to the aggravation prong of a secondary service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the May 2013 opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.   The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse was aggravated beyond its natural progression by his service-connected PTSD.  

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




